        Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 1 of 44




                   IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
GEORGIA SHIFT,                           *
                                         *
      Plaintiff,                         *    CIVIL ACTION NO.
                                         *    1:19-cv-01135-AT
v.                                       *
                                         *
GWINNETT COUNTY,                         *
FULTON COUNTY,                           *
DEKALB COUNTY, and                       *
COBB COUNTY,                             *
                                         *
     Defendants.                         *

     BRIEF IN SUPPORT OF MOTION TO DISMISS COMPLAINT ON
              BEHALF OF DEFENDANT COBB COUNTY

       COMES NOW Defendant Cobb County, and, pursuant to Fed. R. Civ. P.

12(b)(1) and 12(b)(6), submits this Brief in Support of Dismissal, showing this

Honorable Court as follows:

                              I. INTRODUCTION

       Plaintiff Georgia Shift – a civic organization aimed at giving young people

a “seat at the table of democracy” – brings this § 1983 federal suit against

Gwinnett, Fulton, Dekalb, and Cobb Counties claiming the Counties failed to

provide their respective Boards of Elections with “the necessary tools” for running

a proper 2018 Election and Plaintiff assumes this will recur in 2020. While these

allegations may capture headlines, this action cannot withstand legal scrutiny.
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 2 of 44




      Georgia Shift’s injury is purely speculative in that it anticipates

hypothetical mismanagement of an election that is over a year away. The 2020

Election will involve voting equipment that has never been used, a county budget

that has not been yet adopted, and decisions on staffing and the equipping of

polling places that have yet to be made by the County’s Board of Elections.

Moreover, even assuming Plaintiff had pled facts plausibly suggesting likely

mismanagement of the 2020 Election, Cobb County government is not the legal

entity capable of forestalling projected problems. Plaintiff’s factual allegations

do not – and cannot – contest the reality that state law vests authority for managing

elections with the County’s Board of Elections, over which the County’s Board

of Commissioners has no control.

      For these reasons, and those fully briefed herein, Georgia Shift lacks

standing to pursue this action and, even if it had standing, the Complaint fails to

state a claim against Cobb County. This action should be dismissed.

                            II. STATEMENT OF FACTS

   A. Statutory Background to Election Law.

      The Cobb County Board of Elections & Registration (“Cobb BOE”) is

created by state law and is statutorily empowered “with the powers and duties of

the election superintendent relating to the conduct of primaries and elections and

                                           2
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 3 of 44




with the powers and duties of the board of registrars relating to the registration of

voters and absentee-balloting procedures.” O.C.G.A. § 21-2-40(b). A county

board of elections and registration, like Cobb BOE, is specifically defined to be a

“superintendent” under Georgia election laws. O.C.G.A. § 21-2-2(35). State law

establishes the power and authority of superintendents to manage elections.

O.C.G.A. § 21-2-70(1)-(15).         The statutorily enumerated duties of the

superintendent include: selecting and equipping polling places; appointing poll

officers; making and issuing rules and regulations consistent with State law and

with the regulations of the State Election Board; hiring and training poll officers;

purchasing voting supplies; and preparing a budget estimate of expenses to be

submitted to the county governing authority. O.C.G.A. § 21-2-70(4), (5), (6), (7),

(8) & (12).

      The qualifications to serve on county boards of election are established by

State law. O.C.G.A. § 21-2-76; § 21-2-214. Superintendents are required to

attend State-mandated training and can be fined by the State Election Board for

failure to attend such training. O.C.G.A. § 21-2-100(a), (e). State law mandates

numerous details regarding a county election board’s performance of its statutory

duty to manage elections, including the minimum compensation that must be paid

to poll officers (O.C.G.A. § 21-2-98), the minimum number of poll officers at a

                                           3
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 4 of 44




precinct (O.C.G.A. § 21-2-90), and the procedures governing voter registration

and absentee ballots. O.C.G.A. § 21-2-215, § 21-2-219, § 21-2-220, § 21-2-383.

      This month the Governor signed House Bill 316, which makes significant

changes to the Election Code. 2019 Georgia Laws Act 24 (H.B. 316). One such

change is that it institutes a new Statewide Voting System to replace the aging

Direct Recording Electronic voting equipment (“DREs”) that were used state-

wide in the 2018 election. The new equipment will use electronic ballot markers

and ballot scanners to provide touchscreen-marked paper ballots. O.C.G.A. § 21-

2-300(a)(1)&(2). The State is required under the new law to “furnish [the]

uniform system of ballot markers and ballot scanners for use in each county as

soon as possible.” O.C.G.A. § 21-2-300(a)(3).

      County governing authorities do not administer or supervise elections

occurring within their counties. As explained above, the Election Code makes

clear that it is superintendents, (i.e., county boards of elections), which are

charged with the management of elections and registration of voters under the

authority and control of state law. Georgia law requires the governing authority

of each county or municipality to “appropriate annually and from time to time, to

the superintendent the funds that it [the superintendent] shall deem necessary” for

running the election. O.C.G.A. § 21-2-71.

                                          4
        Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 5 of 44




    B. Facts Regarding Cobb BOE’s Management of the Election.

       The Cobb BOE consists of a 5-person Board, whose members are appointed

for 4-year terms.1 (Declaration of Janine Eveler at ¶ 4 [hereinafter “Eveler

Decl.”]). 2   The Cobb BOE staff, which consists of 26 full-time employees and

18 part-time positions, manages the daily operations of the Cobb BOE. (Eveler

Decl. at ¶ 5). Many of the decisions regarding the management of an election are

made at the staff level, such as the hiring and training of poll officers, the

allocation of voting equipment to polling places, and the number of poll officers

assigned to a particular precinct. (Eveler Decl. at ¶ 6)

       The Cobb County Board of Commissioners (“the BOC”), which is the

governing authority for Defendant Cobb County, has no authority or control over

Cobb BOE’s discretionary determinations as to how to manage the election. As

noted above, Cobb BOE manages the election consistent with the directives of

state law and regulations, which are administered by the Secretary of State’s


1
  Two of the Board members are appointed by Cobb legislative delegations; one
is appointed by the Democratic Party; one is appointed by the Republican Party;
and one is appointed by the Cobb County Commission chairman. (Eveler Decl. at
¶ 4)
2
   The Court may consider documents extrinsic to the pleadings in determining a
jurisdictional issue, such as standing. Lawrence v. Dunbar, 919 F.2d 1525, 1529
(11th Cir. 1990)
                                          5
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 6 of 44




Office and the State Election Board. Pursuant to state law, the BOC’s primary

role in an election is simply to appropriate funding to Cobb BOE for the purpose

of running the election. O.C.G.A. § 21-2-71. Cobb BOE is required by state law

to submit a budget request to the County, and the County is required by state law

to appropriate funds to Cobb BOE. O.C.G.A. § 21-2-70(12); § 21-2-71. It is

Cobb BOE, and not the County, that determines how those funds will be spent.

O.C.G.A. § 21-2-71. The Cobb BOE Director has testified that the BOC has

always appropriated all necessary funds for Cobb BOE to properly manage the

election. (Eveler Decl. at ¶¶ 12, 15).

      In the current fiscal year (FY 2019), which applied to the 2018 election, the

BOC initially approved a budget of $3.7 million for Cobb BOE. (Eveler Decl. at

¶ 13). In the November 2018 election, Cobb BOE exceeded this appropriation

and spent an additional $766,975 in November and December of 2018, most of

such funds being used to hire additional poll workers and to pay costs associated

with the runoff. (Id.) In February 2019, the BOC authorized a payment to

reimburse Cobb BOE for the additional $766,975 and also authorized an

additional appropriation of $269,000 for capital improvements to Cobb BOE’s

Headquarters. (Id.) Thus, Cobb BOE’s total FY 2019 budget ultimately totaled

$4,768,921. (Id.) Given that the initial $3.7 million budget was exceeded during

                                         6
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 7 of 44




the 2018 election, Cobb BOE intends to seek approval from the BOC for a higher

$4.7 million budget for FY 2020. (Id. at ¶ 15). The BOC has tentatively scheduled

three public hearings in July 2019 on the proposed FY 2020 budget for Cobb

County and plans to vote on the budget immediately following the last public

hearing, which will occur on or around July 23, 2019. (Id.). Thus, no FY 2020

budget has yet been approved. The Cobb BOE Director, however, has testified

that based on past experiences, she believes that it is likely that her higher budget

proposal will be approved and that, as in previous years, Cobb BOE will have the

funding that it needs to properly manage the election. (Id.).

      About 3-4 months before an election, the Cobb BOE Director meets with

her three Cobb BOE managers, and they make a series of discretionary decisions

regarding the management of the election, such as the number and location of

early voting sites, the staffing of precincts, and the distribution of voting

equipment. (Id. at ¶ 14). These decisions are further refined closer in time to the

election when Cobb BOE has better information on projected turnout and can have

a better understanding of whether a campaign is energizing the public. Cobb BOE

cannot hire poll workers far in advance of an election because the very nature of

temporary or seasonal positions is that employees do not know their availability

until close in time to the event. Thus, none of those decisions have yet been made

                                           7
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 8 of 44




for the 2020 election. (Id.)

   C. Allegations in the Complaint

      Plaintiff, a voting rights organization, has asserted claims against Gwinnett,

Fulton, Dekalb, and Cobb Counties under 42 U.S.C. § 1983 alleging that

Defendants have violated the Fourteenth Amendment by imposing undue burdens

on the right to vote. (Doc. 1 at ¶¶ 16-19). The lawsuit is based on allegations that

the November 2018 elections in the four counties were “plagued with problems”

that Plaintiff assumes will recur in the 2020 elections. (Id. at ¶¶ 10, 14, 17).

Plaintiff alleges the following problems with the 2018 election: “a lack of polling

places, a lack of sufficient voting machines, voting machine malfunctions,

inadequate supplies of provisional ballots, [and] inadequate amounts of staff,” all

of which Plaintiff alleges resulted in “unreasonably long lines on Election Day.”

(Id. at ¶ 11). Plaintiff also alleges that staffing shortages resulted in “inordinate

delays” in the processing of voter registration forms, absentee ballot applications,

and returned absentee ballots. (Id. at ¶ 12). Based on these alleged problems,

Plaintiff claims that it has been harmed because it has had to divert its resources

“away from activities that seek to increase voter turnout, towards ensuring that

the current system can even handle the existing level of turnout.” (Id. at ¶ 8).

      Plaintiff’s Complaint acknowledges that county boards of election are

                                           8
        Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 9 of 44




“charged with the responsibility of running the day-to-day operations of elections”

(Doc 1 at ¶ 2) but alleges that the Counties have failed to provide the county

boards of election “with the tools necessary for the Boards of Election to do their

jobs.” (Id. at ¶ 4). While the Complaint does not clearly identify what is meant

by the word “tools” in Paragraphs 4, 14, and 17, the Complaint alleges in

Paragraph 3 that the Counties “have failed to provide the Boards of Election

enough polling places, voting machines, and elections staff in recent elections.”

(Id. at 3).

       By way of relief, the Complaint seeks an injunction requiring the County

Defendants to “take all necessary actions in advance of the 2020 elections to

protect voters by reforming and improving their election procedures to comply

with the Fourteenth Amendment and applicable laws . . .” (Doc 1, p. 8, Prayer for

Relief (b)).   The Prayer for Relief requests that the injunction include a

requirement that the County Defendants “publicly announce the steps taken to

provide sufficient resources for the Boards of Election to run a proper election in

2020” and “any other such action that may be necessary to not burden voters and

their right to vote.” (Id.). Finally, Plaintiff’s lawsuit asks this Court to order the

Defendants “to provide enough polling places, voting machines, and elections

staff to prevent voters from having to wait in unreasonably long lines on Election

                                           9
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 10 of 44




Day” and to provide staffing to allow elections officials to process registration

forms and absentee ballot applications within one day of receipt. (Id. at (c)).

            III. ARGUMENT & CITATIONS OF AUTHORITY

   A. Motion to Dismiss Standard Under Rules 12(b)(1) & 12(b)(6)

      A lawsuit is subject to dismissal under Rule 12(b)(1) for lack of subject

matter jurisdiction. Challenges to jurisdiction under Rule 12(b)(1) come in two

forms: facial attacks and factual attacks. 5th Bedford Pines Apartments, Ltd. v.

Brandon, 262 F.Supp.2d 1369, 1374 (N.D. Ga. 2003).              The two forms of

jurisdictional attack “differ substantially.” Lawrence v. Dunbar, 919 F.2d at 1529.

“Facial attacks on the complaint require the court merely to look and see if the

complaint has sufficiently alleged a basis of subject matter jurisdiction, and the

allegations in the complaint are taken as true for the purposes of the motion.” Id.

(internal citations omitted). Factual attacks, on the other hand, “challenge the

existence of subject matter irrespective of the pleadings, and matters outside the

pleadings, such as testimony and affidavits [may be] considered.” Id. (internal

citations omitted).    “‘[N]o presumptive truthfulness attaches to plaintiff’s

allegations, and the existence of disputed material facts will not preclude the trial

court from evaluating for itself the merits of jurisdictional claims.’” Id. (internal

citations omitted).

                                          10
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 11 of 44




      A lawsuit is subject to dismissal under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted. To state a claim, a “complaint must

include ‘allegations plausibly suggesting (not merely consistent with)’ the

plaintiff’s entitlement to relief.” Lisk v. Lumber One Wood Preserving, LLC, 792

F.3d 1331, 1334 (11th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). The court is to assume all

well-pleaded facts are true and give the non-movant the benefit of all reasonable

inferences.   Harper v. Perkins, 459 F. App’x 822, 824 (11th Cir. 2012).

Importantly, however, courts “are not bound to accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555. “Naked assertions

without further factual enhancement and ‘[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.’”

Sparks v. Bell, 639 F. App’x 617, 618 (11th Cir. 2016) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

   B. This lawsuit should be dismissed for lack of jurisdiction because
      Plaintiff cannot demonstrate standing.

      Article III of the Constitution restricts judicial power “to the traditional role

of Anglo-American courts, which is to redress or prevent actual or imminently

threatened injury to persons caused by private or official violation of law.”

Summers v. Earth Island Inst., 555 U.S. 488, 492, 129 S.Ct. 1142, 173 L.Ed.2d 1
                                           11
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 12 of 44




(2009). “Standing doctrine ‘reflect[s] this fundamental limitation’ and ‘requires

federal courts to satisfy themselves that the plaintiff has alleged such a personal

stake in the outcome of the controversy as to warrant . . . invocation of federal

court jurisdiction.’” Ga. Republican Party v. SEC, 888 F.3d 1198, 1201 (11th Cir.

2018) (quoting Summers, 555 U.S. at 492). This limitation is “founded in concern

about the proper – and properly limited – role of the courts in a democratic

society.” Summers, 555 U.S. at 492.

      The party invoking federal jurisdiction bears the burden of establishing

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119

L.Ed.2d 351 (1992). Standing elements are “not mere pleading requirements, but

rather an indispensable part of the plaintiff’s case,” and the manner and degree of

evidence required to demonstrate the existence of standing varies depending upon

the stage of the litigation. Ga. Republican Party, 888 F.3d at 1201. At the

pleading stage, the plaintiff is only required to provide “general factual allegations

of injury” [Id.]; however, those allegations must nevertheless contain sufficient

detail for the Court to determine that plaintiffs “have made factual averments

sufficient, if true, to demonstrate injury in fact.” Havens Realty Corp. v. Coleman,

455 U.S. 363, 378 (1982) (“extreme generality” of allegations in the complaint

prevented Court from determining whether standing had been demonstrated).

                                           12
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 13 of 44




      To satisfy the burden of demonstrating standing, the plaintiff must plead

specific facts showing that (1) “the plaintiff has suffered an ‘injury in fact’ – an

invasion of a judicially cognizable interest which is (a) concrete and particularized

and (b) actual or imminent, not conjectural or hypothetical; (2) there [exists] a

causal connection between the injury and the conduct complained of – the injury

must be fairly traceable to the challenged action of the defendant; and (3) it is

likely, as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Bennett v. Spear, 520 U.S. 154, 167, 117 S.Ct. 137 L.Ed.2d

281 (1997).

      An organizational plaintiff may make this three-pronged showing under

two alternative theories: (1) the “diversion-of-resources theory” in which the

organizational plaintiff asserts standing on its own behalf by alleging facts

showing that the defendant’s allegedly “illegal acts impaired the organization’s

ability to engage in its own projects by forcing the organization to divert resources

in response”; and (2) the “associational theory” in which the organizational

plaintiff asserts standing in a representational capacity for its members where “the

members would otherwise have standing to sue in their own right, the interests at

stake are germane to the organization’s purpose, and neither the claim asserted

nor the relief requested requires the participation of individual members in the

                                          13
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 14 of 44




lawsuit.” Arcia v. Sec’y of Florida, 772 F.3d 1335, 1341-1342 (11th Cir. 2014).

See also Greater Birmingham Ministries v. Merrill, 250 F. Supp. 3d 1238, 1242

(N. Dist. Ala. 2017) (describing these theories as “distinct, alternative theories for

organizational standing”).

      Plaintiff’s Complaint relies solely on the “diversion of resources” theory to

prove standing. (Doc. 1, ¶ 8). It alleges that because of the Defendant Counties’

alleged failures in providing unspecified “tools” to the county election boards

necessary to run an election, Plaintiff must now divert resources “away from

activities that seek to increase voter turnout, towards ensuring that the current

system can even handle the existing level of turnout.” (Id.). As discussed below,

these bare-bone conclusory allegations concerning the unspecified future

diversion of its resources do not come close to providing sufficient factual

allegations to survive a motion to dismiss for lack of standing.

      1. Plaintiffs Have Not Demonstrated an Injury in Fact.

        In Havens Realty v. Coleman, 455 U.S. at 379, the Supreme Court

established the principle that an organization’s diversion of resources in response

to a defendant’s allegedly illegal conduct could constitute “injury in fact” for

purposes of demonstrating standing. That case considered whether a nonprofit

housing organization had standing to sue an apartment complex for alleged

                                           14
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 15 of 44




violations of the Fair Housing Act. In holding that the organizational plaintiff had

standing, the Court concluded that the defendants’ racial steering practices had

“perceptibly impaired [plaintiff’s] ability to provide counseling and referring

services for low and moderate-income home-seekers,” thus resulting in a concrete

injury-in-fact to the organization. Havens Realty, 455 U.S. at 379. The Court,

however, made clear that it was necessary to allege a “concrete and demonstrable

injury to the organization’s activities – with the consequent drain on the

organization’s resources” – and that “a setback to the organization’s abstract

social interests” was not to sufficient to demonstrate an injury in fact for purposes

of standing. Id.

      Since Havens, federal courts addressing organizational standing have

examined whether a lawsuit alleges that a defendant’s conduct resulted in actual

or imminent harm to the organization by forcing it to divert resources from other

projects and interfering with its normal daily activities. “An organization’s ability

to provide services has been perceptibly impaired when the defendant’s conduct

causes an inhibition of the organization’s daily operations.” Food & Water Watch

v. Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015). The courts have been clear that a

“conflict between a defendant’s conduct and [an] organization’s mission is alone

insufficient to establish Article III standing.” Nat’l Treasury Employees Union v.

                                          15
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 16 of 44




United States, 101 F.3d 1423, 1429-30 (D.C. Cir. 1996). See also Clark v. Burger

King, 255 F. Supp.2d 334, 344 (D. N.J. 2003) (“an organization does not possess

standing simply because it has an ideological or abstract social interest that is

adversely affected by the challenged action.”)

      Federal circuits around the country, including the Eleventh Circuit, have

emphasized that costs associated with litigation, including identifying witnesses

and potential violations, are not injuries for purposes of conferring standing

because they do not involve harm to the daily operations of the entity: “[P]laintiffs

cannot bootstrap the cost of detecting and challenging the illegal practices into

injury for standing purposes.” Florida State Conf. of the NAACP v. Browning,

522 F.3d 1153, 1166 (11th Cir. 2008). See also NAACP v. City of Kyle, 626 F.3d

233, 238 (5th Cir. 2010) (“Not every diversion of resources to counteract

defendant’s conduct . . . establishes an injury in fact . . . ‘[T]he mere fact that an

organization redirects some of its resources to litigation and legal counseling in

response to actions or inactions of another party is insufficient to impart standing

upon the organization.”); Food & Water Watch, 808 F.3d at 919 (“an

organization’s use of resources for litigation, investigation in anticipation of

litigation, or advocacy is not sufficient to give rise to an Article III injury.”)




                                           16
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 17 of 44




      Two “key factors” in determining whether an organizational plaintiff has

demonstrated standing under a diversion of resources theory are “whether the

injury relates to the organization’s mere advocacy objectives,” which is

insufficient to confer standing, or “if instead, it undermines the organization’s

direct, non-advocacy services,” which would demonstrate injury-in-fact.       Int’l

Acad. Of Oral Medicine & Toxicology, 195 F. Supp. 3d 243, 256 (D.D.C. 2016).

“Another [key factor] is whether the organization truly ‘diverted’ any resources

at all; in other words, did the challenged agency action cause it to incur

‘operational costs beyond those normally expended’ to carry out its day-to-day

mission of educating the public or advancing its advocacy mission?” Id.

      Application of these legal principles to the facts of this case demonstrates

that this Complaint fails to allege facts to show an injury-in-fact sufficient to

confer federal jurisdiction. Plaintiff has not submitted any Declarations with its

Complaint to show injury to the organization’s operations and non-advocacy

services, and the two generalized assertions in Paragraph 8 do not come close to

meeting the pleading standard required to demonstrate that standing exists.

      To survive this Motion, the Complaint must contain specific allegations

showing actual or imminent harm to Plaintiff’s day-to-day operations. In City of

Kyle, the Fifth Circuit held that organizational standing was lacking in a lawsuit

                                         17
        Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 18 of 44




challenging municipal ordinances because plaintiffs had “not identified any

specific projects that [plaintiffs] had to put on hold or otherwise curtail[ed] in

order to respond to the revised ordinances.” City of Kyle, 626 F.3d at 238. The

Court explained that plaintiffs had only “conjectured” that the resources that they

“had devoted to the revised ordinances could have been spent on other unspecified

. . . activities,” and, therefore, the plaintiffs had “not demonstrated that the

diversion of resources [there] concretely and ‘perceptibly impaired’ [plaintiff’s]

ability to carry out its purpose.” Id. at 240 (quoting Havens Realty, 455 U.S. at

379).

        The Court in City of Kyle explained that its holding was consistent with the

Eleventh Circuit’s ruling in Florida State Conference of NAACP v. Browning, 522

F.3d 1153, 1166 (11th Cir. 2008) where organizational standing was held to exist

because “‘plaintiffs ha[d] averred that their actual ability to conduct specific

projects during a specific period of time” had been frustrated by defendant’s

enforcement of an allegedly unlawful voting requirement. City of Kyle, 626 F.3d

at 239 (quoting Browning, 522 F.3d at 1166). In Browning, the organizational

plaintiffs had alleged concrete harm to their day-to-day operations, such as their

staffing of voter registration drives and language translation services, because the

organizations needed to shift resources towards educating voters on how to

                                          18
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 19 of 44




comply with the allegedly unlawful law. See also Ga. Latino Alliance for Human

Rights v. Governor of Ga., 691 F. 3d 1250, 1260 (11th Cir. 2012) (injury shown

under diversion of resources theory based on allegations that Plaintiff had

cancelled citizenship classes and curtailed existing programs); Greater

Birmingham Ministries v. Merrill, 250 F. Supp. 3d at 1243 (standing shown where

group had to expend “significant resources” educating and assisting voters in how

to comply with challenged photo ID law.)

      The allegations in this case stand in stark contrast to those in Browning,

Georgia Latino Alliance, and Greater Birmingham Ministries. Whereas the

plaintiffs in those cases pled facts showing the defendants’ alleged unlawful

conduct drained resources and impeded the group’s ability to function normally,

Plaintiff here vaguely asserts harm and diversion of resources, without providing

a single specific factual allegation regarding effects on its routine operations.

Plaintiff alleges that “activities that seek to increase voter turnout” (Doc 1 at ¶ 8)

have been affected by its alleged diversion of resources, but it does not identify a

single specific activity. This allegation is thus insufficient for the same reason

that standing was lacking in City of Kyle.

      Moreover, the Complaint contains no allegations as to where its resources

are now being channeled. Plaintiff alleges vaguely that it is diverting its resources

                                           19
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 20 of 44




into efforts to “ensur[e] that the current system can . . . handle the existing level

of turnout.” [Doc. 1 at ¶ 8]. However, with the exception of filing this lawsuit, it

is not clear what efforts, if any, Plaintiff has made in that regard, and the

Complaint contains no allegations concerning any such efforts. Without any

factual specifics, it is impossible for this Court to determine whether the alleged

areas of diversion were already part of the Plaintiff’s normal operations. In order

to qualify as an injury-in-fact, the organization’s expenditures must be for

“operational costs beyond those normally expended.” Food & Water Watch, 808

F.3d at 920. Standing was found lacking in the City of Kyle case not only because

the plaintiffs had failed to identify specific projects that had been impacted, but

also because the alleged diversion of resources related to “examining and

communicating about developments in local zoning and subdivision ordinances,”

which the Fifth Circuit held to be part of the plaintiffs’ “routine lobbying

activities.” City of Kyle, 626 F.3d at 238. See also PETA v. United States Dep’t

of Agriculture, 797 F.3d 1087, 1093 (D.C. Cir. 2015) (“Nor is standing found

when the only ‘injury’ arises from the effect of the regulations on the

organization’s lobbying activities”); Goldstein v. Costco Wholesale Corp., 278 F.

Supp. 2d 766, 770 (E.D. Va. 2003) (“Ordinary programming costs are insufficient

to establish an injury in fact.”).

                                          20
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 21 of 44




      The lack of any detail also makes it impossible for this Court to distinguish

between alleged adverse effects on Plaintiff’s pre-litigation normal operations,

which could give rise to an injury-in-fact, and effects related to the instant

litigation-oriented activities, which cannot constitute injury for purposes of

standing.    “An organization’s diversion of resources to litigation or to

investigation in anticipation of litigation is considered a ‘self-inflicted’ budgetary

choice that cannot qualify as an injury in fact for purposes of standing.” PETA,

797 F.3d at 1093. See also Browning, 522 F.3d at 1166. See Nat’l Consumers

League v. General Mills, 680 F. Supp. 2d 132, 136 (D.D.C. 2010) (declining to

find Article III standing where the organization plaintiff “has merely chosen to

devote its resources to challenge [defendant’s] conduct by filing this suit, much

like ‘the self-inflicted harm’ of challenging a regulation.”)

      Finally, Plaintiff has not alleged a cognizable injury-in-fact based on

diversion of resources because the allegations are based on future harm that is

highly speculative and uncertain. While anticipated future harm can confer

standing, provided it is imminent and reasonably likely to occur, Browning, 522

F. 3d at 1160-1161, Plaintiff includes no factual allegations to show that these

unidentified impacts on their unidentified programs satisfy the immediacy and

likelihood requirements.

                                          21
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 22 of 44




      “The Supreme Court has ‘repeatedly reiterated that ‘threatened injury must

be certainly impending to constitute injury in fact’ and that ‘allegations of possible

future injury’ are not sufficient.” Ga. Republican Party, 888 F.3d at 1202 (quoting

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis in original). In Ga.

Republican Party, 888 F.3d at 1202-1203, the Eleventh Circuit ruled that the state

Republican Party did not have standing to challenge a federal rule that it vaguely

claimed would “hinder the state party” by affecting fundraising on grounds that

the Complaint and supporting Affidavit did not contain any specific factual

allegations that any individual had declined to contribute to the party based on the

regulation: “[T]he affidavit offers no facts to show that the Georgia Party will be

significantly hinder[ed] in some way. In other words, the affidavit offers no facts

to show that the Georgia Party’s fundraising will actually be harmed. The

affidavit’s generalized allegations of possible future injury, without factual

support, are not sufficient to establish certainly impending injury.”             Ga.

Republican Party, 888 F.3d at 1203 (internal citations omitted).

       The reasoning of Ga. Republican Party applies with equal force here:

Plaintiff has failed to allege any facts showing a “certainly impending” future

injury in connection with the 2020 election. The significant changes to the

Election Code enacted this month further underscore the speculative nature of the

                                          22
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 23 of 44




future harm. The 2019 legislative changes to the Election Code institute a new

Statewide Voting System, which will replace the DREs used in the 2018 election

with new voting machines that create a touchscreen-marked paper ballot.

O.C.G.A. § 21-2-300. See generally 2019 Georgia Laws Act 24 (H.B. 316).

Plaintiff cannot show a “certainly, impending” injury related to brand new voting

machines that have never been used. With regard to allegations concerning

inadequate staffing, insufficient polling places, and insufficient quantities of

voting machines at polling places, Cobb BOE has not made any of those decisions

for the 2020 election and will not do so until closer to the election. (Eveler Decl.

at ¶ 15). Thus, any allegations of “harm” based on decisions that have not yet

been made are clearly premature and speculative.

      2. The Injury Is Not Traceable to the County’s Conduct and Would
         Not Be Redressed by an Order Directed to the County.

      Even if Plaintiff had alleged a cognizable injury-in-fact, standing is still

lacking here because it cannot demonstrate the second and third elements of

standing: that Plaintiff’s injury is traceable to the County Defendants’ conduct and

that it would be redressed by a favorable decision.

      The “causation piece of Article III standing is vital.” Samuels v. Fed. Hous.

Fin. Agency, 54 F. Supp. 3d 1328, 1334 (S.D. Fla. 2014) (declining to find

standing based on diversion of resources because it was not “fairly traceable to
                                          23
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 24 of 44




the defendant’s allegedly unlawful conduct”). Plaintiff’s alleged injury is not

fairly traceable to anything that Defendant Cobb County has done or failed to do.

Plaintiff objects to the management of the 2018 election allegedly on grounds that

there were insufficient polling places, an insufficient number of voting machines,

broken voting machines, long lines, and delays in processing registrations and

absentee ballots (Doc. 1, at ¶ 11); however, as discussed more fully below,3

Defendant Cobb County exerted no control over any of these matters in the 2018

election and likewise will have no such control in the 2020 election. See O.C.G.A.

§ 21-2-40 (Cobb BOE is vested with exclusive authority over management of

elections, registration of voters, and processing of absentee ballots). The Board

of Commissioners’ role is to appropriate to Cobb BOE the funds requested by

Cobb BOE pursuant to its authority under O.C.G.A. § 21-2-70(12).

      Plaintiff’s suggestion that Cobb County has somehow not adequately

funded Cobb BOE is factually incorrect given that the Cobb County Board of

Commissioners approved a total FY 2019 budget of $4,768,921 to Cobb BOE.

(Eveler Decl. at ¶ 13)). The BOE Director has testified that historically she has


3
  The lack of causation between Defendant Cobb County’s alleged unlawful
conduct (approval of a budget to Cobb BOE) and Plaintiff’s alleged injury
(election problems that create undue burden on the right to vote) is also why the
lawsuit is subject to dismissal for failure to state a claim under § 1983. See C,
2, below, at 31-35.
                                         24
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 25 of 44




always received adequate and appropriate funding to run an election, and in the

2018 election when additional funds were needed, she spent what was necessary

and received full reimbursement of those sums from the Board of Commissioners.

(Eveler Decl. at ¶¶ 12-13). However, even if one were to assume arguendo that

$4.7 million dollars constituted inadequate funding, standing would still be

lacking here because Plaintiff cannot show a nexus between Defendant’s allegedly

unlawful conduct (failing to appropriate sufficient funds) and Plaintiff’s harm (a

mismanaged election that burdened the right to vote). Plaintiff may disagree with

Cobb BOE’s discretionary decisions regarding the number and staffing of polling

places, its training of poll workers, and/or its maintenance of voting equipment,

but it cannot show that a causal link exists between those decisions and the level

of funding, or that additional funding would change any of Cobb BOE’s decisions.

      Related to this lack of causation, Plaintiffs’ lawsuit also fails to demonstrate

the third prong of standing (redressability) because Plaintiff cannot show that a

favorable ruling as against Cobb County would provide Plaintiff with any relief.

An Order directing Cobb County to appropriate additional funds to Cobb BOE

would not control Cobb BOE’s discretionary decisions regarding the management

of the election or the expenditure of those funds. Defendant Cobb County has no

legal authority to require Cobb BOE to spend its funds in the manner preferred by

                                          25
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 26 of 44




Plaintiff. See Griffies v. Coweta County, 272 Ga. 506, 508 (2000) (“[A]lthough

the county commission has the power and duty to issue a budget, the county

commission may not dictate to the clerk of superior court how the budget will be

spent in the exercise of her duties.”) See also Chaffin v. Calhoun, 262 Ga. 202,

203 (1992).

   C. Even if Plaintiff had alleged sufficient facts to demonstrate standing,
      the Complaint fails to state a claim.

    Even if Plaintiff had alleged sufficient facts to demonstrate standing,

Plaintiff’s lawsuit should nonetheless be dismissed for failure to state a claim

because, as discussed below, Cobb County cannot be liable under § 1983 for

constitutional violations caused by Cobb BOE’s alleged mismanagement of an

election.

      1. Law governing liability of counties under § 1983.

      Government entities may be held liable under § 1983 only for the execution

of a governmental policy or custom that violates the plaintiff’s constitutional

rights. Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694, 98 S.Ct. 2018,

56 L.Ed.2d 611 (1978). “‘A policy is a decision that is officially adopted by the

municipality or created by an official of such rank that he or she could be said to

be acting on behalf of the municipality.’” Cooper v. Dillon, 403 F.3d 1208, 1221

(11th Cir. 2005) (quoting Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489
                                         26
        Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 27 of 44




(11th Cir. 1997). “A custom is a practice that is so settled and permanent that it

takes on the force of law.” Id.

         In addition to identifying an allegedly unlawful policy or custom, the

plaintiff must also show that this policy or custom caused the constitutional

violation at issue. “The causation chain is an important aspect of Monell cases and

the policies underlying Monell liability.” Vandiver v. Meriwether County,

Georgia, 325 F. Supp.3d 1321, 1332 (N.D. Ga. 2018). “Courts must be mindful

to ensure that municipal liability is predicated upon an act traceable to the County

itself . . .” Id.

        Finally, Plaintiff must show that the county has “authority and

responsibility over the governmental function in issue” and “must identify those

officials who speak with final policymaking authority for that local governmental

entity concerning the act alleged to have caused the particular constitutional

violation in issue.” Grech v. Clayton County, 335 F.3d 1326, 1330 (11th Cir.

2003). “[L]ocal governments can never be liable under § 1983 for the acts of

those whom the local government has no authority to control.” Turner v. Jefferson

Cnty., Ala., 137 F.3d 1285, 1292 (11th Cir. 1998) (en banc). In analyzing the

issue of control, courts must consider “the particular area or function for which

the governmental official was alleged to be the final policymaker.” Grech, 335

                                          27
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 28 of 44




F.3d at 1331 (citing McMillian v. Monroe County, 520 U.S. 781, 785, 117 S.Ct.

1734, 138 L.Ed.2d 1 (1997)) (emphasis added).

      Supreme Court authority makes clear that “whether a particular official has

final policymaking authority for § 1983 purposes is a matter of state law.” Owens

v. Fulton Cty., 877 F.2d 947, 950 (11th Cir. 1989) (citing City of St. Louis v.

Praprotnik, 485 U.S. 112, 123, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988) and

Pembaur v. Cincinnati. 475 U.S. 469, 483, 106 S.Ct. 1292, 89 L.Ed.2d 452

(1986)). “Whether an individual or entity possesses final policymaking authority

is thus a question of law for the Court” that is “resolvable at the motion-to-dismiss

stage.” Casey v. Clayton Cty, 2007 WL 788943, (N.D. Ga. 2007) (citing Scala v.

City of Winter Park. 116 F.3d 1396, 1399 (11th Cir. 1997)); Vandiver, 325 F.

Supp.3d at 1329.

      As discussed below, application of this settled law demonstrates that Cobb

County is not liable as a matter of law under § 1983. The alleged unlawful policy

or custom at issue here – the approval of a county budget appropriating funds to

Cobb BOE – did not cause Plaintiff’s alleged constitutional violation. Plaintiff’s

Complaint makes clear that the alleged constitutional deprivation was, instead, the

result of various discretionary decisions made by Cobb BOE regarding the

management of the 2018 election. Related to this lack of causation on the part of

                                          28
         Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 29 of 44




Cobb County is the fact that Cobb County is not the final policymaker with regard

to decisions related to the management of an election or the processing of voter

registrations and absentee ballots. Cobb County cannot, therefore, be held liable

under § 1983 for allegations based on Cobb BOE’s administration of election

laws.

        2. Plaintiff cannot show that Cobb County’s approval of a budget caused
           its alleged constitutional violation.

        Plaintiff’s Complaint alleges an undue burden on the constitutional right to

vote based on allegations related to the mismanagement of the election and the

processing of voter registration and absentee ballots. (Doc. 1 at ¶ 11-14).

However, as discussed above with regard to the causation prong of the standing

analysis, Defendant Cobb County has no role or involvement in the selection of

polling places, allocation and maintenance of voting machines, hiring and training

of poll workers, and/or the handling of voter registration and absentee ballots.

State law vests exclusive authority over these areas to the county election boards,

which are the superintendents of elections. O.C.G.A. 21-2-2(35); 21-2-40; 21-2-

70.     Thus, Plaintiff’s alleged harm is not traceable to any actions or inactions

taken by Cobb County (or its Board of Commissioners), but instead was the result




                                          29
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 30 of 44




of alleged actions or inactions by Cobb BOE, 4 which is “a unique entity under

Georgia law” that administers elections pursuant to state law and “acts as an arm

of the state for purposes of conducting elections . . .” Casey, 2007 WL 788943 at

*7.

      Notably, the Complaint fails to even identify a policy or custom executed

by Cobb County that violated Plaintiff’s constitutional rights. The Complaint

refers vaguely to the County’s responsibility for providing “tools necessary for

the Boards of Elections to do their jobs” (Doc. 1 at ¶ 8); however, under Georgia

law, the governing authority of a county has a limited role with regard to the

management of elections: the BOC is simply to appropriate the funds to Cobb

BOE that Cobb BOE deems necessary to manage the election. O.C.G.A. § 21-2-

71.

      Moreover, it is Cobb BOE, and not the County (or its Board of

Commissioners) that determines how those appropriated funds will be spent for

purposes of managing the election. O.C.G.A. § 21-2-71 requires the governing

authority of counties and municipalities to appropriate funds for election-related



4
  Defendant Cobb County strongly disputes Plaintiff’s allegations regarding
alleged problems with Cobb BOE’s management of the election; however, for
purposes of this Motion to Dismiss, the factual allegations in the Complaint
concerning alleged problems with the election must be deemed as true.
                                        30
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 31 of 44




costs, including “expenditures and contracts for expenditures by the

superintendent for polling places” and for “the purchase and printing, under

contracts made by the superintendent, of all ballots and other election supplies

required [by law], or which the superintendent shall consider necessary to carry

out this chapter” and for maintenance of all voting equipment required by

[election law], or which the superintendent shall consider necessary to carry out

this chapter.”   O.C.G.A. § 21-2-71 (emphasis added). Thus, it is the election

superintendent (Cobb BOE) that makes the threshold determination as to what is

in fact “necessary” to run the election and what needs to be purchased.5

      Pretermitting whether a county commission’s discretionary budgeting

determinations could constitute a policy or custom for purposes of liability under

§ 1983, no causal link can be shown between a budget allocation to an entity with

independent decision-making authority and that entity’s subsequent discretionary


5
 The Cobb County Purchasing Department arranges for the bidding process;
however, it is Cobb BOE that decides on the necessary expenditures and
communicates the relevant specifications to the Purchasing Department.
Contracts for capital expenditures, which would include the purchase of voting
machines, must be approved by the BOC; however, it is Cobb BOE that decides
whether additional voting machines are needed and whether to request approval
of the capital expenditure from the BOC. With regard to the 2020 election,
neither Cobb BOE nor the BOC will have any role in the purchase of voting
machines because the State will make the initial purchase of voting machines
and provide them to counties following the adoption of a new Statewide Voting
System. (Eveler Decl. at ¶ 11; O.C.G.A. § 21-2-300.
                                         31
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 32 of 44




determinations as to how its money should spent. Even if additional money had

been allocated to Cobb BOE to run the election, that additional funding would not

necessarily result in Cobb BOE making different decisions as to the staffing and

equipping of polling places or the handling of voter registration and absentee

ballots. The connection between approval of a county budget and Plaintiff’s

alleged harm is far too attenuated with multiple intervening causal agents (i.e.,

Cobb BOE’s discretionary decisions on how to spend the allocated funds) to

support causation under the Monell standard. The “policy or custom of the

municipal entity [must be] the moving force behind the constitutional

deprivation.” Yates v. Cobb Cty. Sch. Dist.. 687 F. App’x 866, 872 (11th Cir.

2019) (citing Monell, 436 U.S. at 690-694).

      Federal courts have consistently rejected § 1983 claims where the plaintiff

cannot show that the alleged municipal policy or custom caused the constitutional

violation at issue. See Turquitt v. Jefferson Cty., 137 F.3d 1285, 1292 (11th Cir.

1998) (county government not liable for acts of sheriff because it had no power

over the administration of the jail; “a local government can only be liable under §

1983 for injuries which the government itself caused, and causation necessarily

implies control”); Vandiver, 325 F. Supp.3d at 1331 (county not liable for alleged

malicious prosecution because “chain of causation between the County and the

                                         32
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 33 of 44




alleged injury broke when the district attorney exercised his power to proceed

against [plaintiff] by way of a state indictment”); Swoboda v. Dubach, 992 F.2d

286, 290 (10th Cir. 1993) (claim under § 1983 “fails for lack of causation” where

plaintiff cannot show that failure to inspect or report complaints at jail “caused or

contributed to any injury or violation of his constitutional rights”).

      It is not clear from the Complaint whether Plaintiff is contending that the

unspecified “tools” provided by Cobb County to Cobb BOE for purposes of

running an election include anything beyond simply the approval of Cobb BOE’s

submitted budget; however, to the extent that Plaintiff is alleging that Cobb

County has a more hands-on role in the management of an election, the allegations

are simply erroneous assertions of law. Ashcroft, 556 U.S. at 678 (“tenet that a

court must accept as true all of the allegations in a complaint is inapplicable to

legal conclusions”).    With respect to the allegation in Paragraph 3 of the

Complaint that the counties “have failed to provide enough polling places, voting

machines, and election staff in recent elections,” resulting in long lines and delays

in processing voter registrations and absentee ballots (Doc. 1 at ¶ 3), Georgia law

is clear that the county boards of elections, and not the governing authority of a

county, are empowered to select polling places, hire and train staff, and process

voter registration and absentee ballots. O.C.G.A. § 21-2-70(4) (superintendent is

                                          33
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 34 of 44




authorized “[t]o select and equip polling places for use in primaries and

elections”); § 21-2-70(6)&(8) (power of superintendent to appoint and instruct

poll workers); 21-2-99 (superintendent charged with training poll officers and

workers); § 21-2-226 (county board of registrars charged with voter registration);

§ 21-2-384 (superintendent in charge of processing absentee ballots).

      With regard to the duty to provide equipment, the law requires the State to

purchase and furnish to the counties the voting machines, and the law requires the

county election boards to purchase the other voting equipment and supplies.

O.C.G.A. § 21-2-300; § 21-2-70(5). Because the State has adopted a new

Statewide Voting System, with brand new equipment, the counties will have no

role in the procurement of the voting machines to be used in the 2020 elections --

such will be purchased and provided to the counties by the State. O.C.G.A.

§ 21-2-300(a)(1). With regard to purchases of voting supplies other than voting

machines, the law makes clear that those decisions are made by the election

superintendent, i.e., the county boards of election. O.C.G.A. § 21-2-71.

      Thus, the County has no legal authority to engage in any of the activities

referenced in Paragraph 3, and, therefore, the only “tool” provided by the Board

of Commissioners to Cobb BOE is the approval of Cobb BOE’s budget, which,

as explained above, did not cause Plaintiff’s alleged harms.

                                         34
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 35 of 44




       3. Cobb County is not the final policymaker regarding the management
          of an election, neither does it have authority or control over Cobb
          BOE.

    This Court has stated that “[c]ertainly,” a county board of elections “acts as an

arm of the state for purposes of conducting elections . . .” Casey, 2007 WL 88943

at *8.6 While this Court reached this conclusion in the context of an analysis

concerning the applicability of the Eleventh Amendment to a county board of

election (which had been named as a party defendant), this Court’s discussion in

Casey makes clear that Cobb County does not control Cobb BOE or have final

policymaking authority over Cobb BOE’s decisions regarding the management of

the election. As an arm of the state (with regard to its election-related functions),

Cobb BOE is analogous to a sheriff or a district attorney over which the County

has no authority or control. Grech, 335 F.3d at 1348 (“The counties’ lack of

authority and control over sheriffs explains why counties have no § 1983 liability);

Owens, 877 F.2d at 951 (district attorney “act[s] on behalf of the state when

exercising his discretion in prosecutorial decisions.”)

       In concluding that there is “little doubt that Eleventh Amendment immunity


6
 Casey involved Title VII and § 1983 claims based on the county election board’s
recommendation to the county commission on the selection of a director. This
Court held that it was a much “more murky” question as to whether or not a county
election board acts as an arm of the state when it makes employment decisions, as
opposed to when it manages an election. Casey, 2007 WL 788943 at * 9.
                                          35
         Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 36 of 44




would [apply]” to a county board of election, this Court explained that state law

makes clear that it is the State, and not the county, that controls a county election

board:

               The Board of Elections was created by the Georgia
               General Assembly pursuant to its statutory authority,
               and vested with broad powers to manage the conduct of
               elections on behalf of the state . . . To that end, the State
               exercises significant control over the Board’s election-
               related activities. The state fixes the duties of the Board
               . . . establishes the minimum qualifications for Board
               members . . . sets certification and minimum training
               requirements see O.C.G.A. § 21-2-100 (requiring at
               least one member of county board of elections or
               designee of board to attend minimum 12 hours training
               annually as selected by [the] Secretary of State, and
               providing that Secretary of State, in his or her sole
               discretion, may waive certification requirement in
               whole or part).

Casey, 2007 WL 788943 at *8 (emphasis added).

         This Court stated that a county’s control over the board of elections is

“generally attenuated,” and that even with respect to its budgeting role, the

county’s authority is constrained by state law: “[T]he Court questions the true

extent of the County’s budgetary authority in light of the county’s apparent

obligations under state law regarding the conduct of elections. . .” Id.

         Federal courts in other jurisdictions have agreed with this Court’s

conclusion in Casey that local elections boards act on behalf of the State, and not

                                             36
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 37 of 44




the local counties, in their management of an election. For example, in McConnell

v. Kilgore, 829 F.2d 1319, 1327 (4th Cir. 1987), the Fourth Circuit ruled that a

Virginia county election board was an arm of the state because “local governing

bodies have no measurable control over the appointment, discharge,

compensation, duties, or policies of the electoral boards.” In describing state

control over the election board, the Fourth Circuit emphasized that Virginia law

establishes a State Election Board that “has the power to promulgate regulations

establishing and governing the duties of the electoral boards” and that state law

dictates the qualifications and oath taken by registrars. Id.

      The reasoning of Kilgore applies equally here because Georgia law has

provisions that are virtually identical to the Virginia laws cited by the Fourth

Circuit. See O.C.G.A. § 21-2-30, 21-2-3(1) (creating State Election Board with

duty to “promulgate rules and regulations so as to obtain uniformity in the

practices and proceedings of superintendents, registrars, deputy registrars, poll

officers, and other officials”); O.C.G.A. § 21-2-70, § 21-2-74 (establishing duties

and qualifications of superintendent and requiring an oath); 21-2-214

(qualifications and oaths of registrar). See also Hunter v. Hamilton Bd. of

Elections, 850 F. Supp.2d 795, 801 (S.D. Ohio 2012) (county election board

“functions as an arm of the State with respect to its review and counting of

                                          37
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 38 of 44




provisional ballots,” but ruling that election board had waived its Eleventh

Amendment immunity by belatedly asserting the defense after defending the suit

on the merits).

      Because Plaintiff has not sued Cobb BOE, this Court need not address the

availability of Eleventh Amendment immunity to Cobb BOE at this time. 7 See

Wolf v. Fauquier County Board of Supervisors, 555 F.3d 311, 321-322 (4th Cir.

2009) (dismissing § 1983 claim against county governing authority based on

actions taken by county social services board where state and not the county

controlled board, but stating that issue of board’s ability to assert Eleventh

Amendment immunity is “not before [the Court] because plaintiffs did not name

the Social Service Board as a defendant.”). However, the analysis in the Eleventh

Amendment cases demonstrates that Cobb County cannot be the final

policymaker with regard to the election-related matters at issue in this litigation.

      “Actions the County is liable for [under § 1983] should also be those it has

the authority to remediate.” Vandiver, 325 F.Supp.3d at 1332. Cobb County has

no authority to remediate any of Plaintiff’s concerns regarding the selection and

staffing of polling places, the maintenance and allocation of voting machines, the



7
 If Cobb BOE is added as a party, it reserves its right to assert Eleventh
Amendment immunity at that time.
                                          38
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 39 of 44




length of the lines, or the processing speeds for voter registration and absentee

ballots.   Cobb County’s inability to address any of these alleged problems

demonstrates that it has no control or authority over Cobb BOE’s management of

the election and thus cannot be liable for the alleged constitutional violations.

   D. The Requested Injunction is an Invalid “Obey the Law” Injunction.

       Even if Plaintiff had pled an actionable claim under § 1983 (which it has

not), the relief sought – an injunction requiring “Defendants to take all necessary

actions in advance of the 2020 elections to protect voters by informing and

improving their election procedures” [Doc. 1 at p. 8] – would be unenforceable.

Federal Rule 65(d)(1) requires that an injunction “state its terms specifically” and

describe in “reasonable detail” “the act or acts restrained or required.” Fed. R.

Civ. P. 65(d). The Eleventh Circuit has made clear that an injunction, like that

sought here, requiring a defendant to “comply with the Constitution” is “the

archetypical and unenforceable ‘obey the law’ injunction.” Walker v. Calhoun,

Georgia, 682 Fed.Appx 721, 724 (11th Cir. 2017) (injunction requiring city to

“implement post-arrest procedures that comply with the Constitution” was invalid

because it provided “no guidance” on what was required); see also Hughey v. JMS

Dev. Corp., 78 F.3d 1523, 1531-1532 (11th Cir. 1996) (vacating injunction that

required the defendant to stop discharges in violation of the Clean Water Act).

                                          39
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 40 of 44




      “T]he primary problem with obey-the-law injunctions is that they often lack

the specificity required by Rule 65(d).” SEC v. Goble, 682 F.3d 934, 950 (11th

Cir. 2012). The specificity requirements of Rule 65(d) are “‘designed to prevent

uncertainty and confusion on the part of those faced with injunctive orders and to

avoid the possible founding of a contempt citation on a decree too vague to be

understood.’” Id. (internal citations omitted). Thus, Plaintiff cannot obtain an

injunction that requires the defendants to implement unspecified “constitutional”

election procedures, without specifying what those are.

      With respect to Plaintiff’s request that an injunction require Defendants to

“publicly announc[e] the steps taken to provide sufficient resources for the Boards

of Election to run a proper election in 2020” (Doc. 1 at p. 8), Cobb County’s only

“step” will be to approve a budget, which will include an appropriation for Cobb

BOE. The BOC is planning to vote on the FY 2020 budget on or around July 23,

2019, after the last of three public hearings on the proposed 2020 budget. (Eveler

Decl. at ¶ 15). Finally, an injunction that requires Defendants to provide

“enough” polling places, voting machines, and elections staff to prevent voters

from having to wait in “unreasonably” long lines (Doc. 1 at p. 8) would also

violate Rule 65’s specificity requirements because the meanings of “enough” and

“unreasonable” are unclear. Of course, such an injunction would also be

                                         40
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 41 of 44




unenforceable because Defendant Cobb County has no legal authority to select

and equip polling places or to hire elections staff.

                               IV. CONCLUSION

      WHEREFORE, Cobb County requests that it be dismissed from this action,

that judgment be entered in Defendant’s favor, that all costs be cast upon Plaintiff,

and that said Defendant have such other and further relief as this Court deems

appropriate.

                      CERTIFICATE OF TYPE STYLE

   This document was prepared using Times New Roman 14-point font.

   Respectfully submitted this 18th day of April, 2019.

                                 COBB COUNTY ATTORNEY’S OFFICE
                                 Attorney for Defendant Cobb County

                                 By:/s/Elizabeth Ahern Monyak
                                    ELIZABETH AHERN MONYAK
                                    Sr. Associate County Attorney
                                    State Bar No. 005745
                                    LAUREN S. BRUCE
                                    Sr. Associate County Attorney
                                    State Bar No. 796642
                                    H. WILLIAM ROWLING, JR.
                                    Assistant County Attorney
                                    State Bar No. 617225
                                    DEBORAH L. DANCE
                                    County Attorney
                                    State Bar No. 203765


                                          41
      Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 42 of 44




100 Cherokee Street, Suite 350
Marietta, GA 30090
770-528-4000 (phone)
770-528-4010 (facsimile)




                                    42
       Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 43 of 44




                  IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GEORGIA SHIFT,                           *
                                         *
     Plaintiff,                          *    CIVIL ACTION NO.
                                         *    1:19-cv-01135-AT
v.                                       *
                                         *
GWINNETT COUNTY,                         *
FULTON COUNTY,                           *
DEKALB COUNTY, and                       *
COBB COUNTY,                             *
                                         *
Defendants.                              *

                        CERTIFICATE OF SERVICE

      It is hereby certified that I have this day electronically filed with the Clerk

and served a true and correct copy of Defendant Cobb County’s Brief in Support

of Motion to Dismiss by using the CM/ECF system which will automatically send

e-mail notification of such filing to the following attorneys of record:

Angela Liu                       Neil Alan Steiner
Dechert LLP-IL                   Dechert LLP-NY
Suite 3400                       1095 Avenue of the Americas
35 West Wacker Drive             New York, NY 10013
Chicago, IL 60601

Dale E. Ho                       Sean Young
NAACP Legal Defense              American Civil Liberties Union
And Education Fund, Inc.         Foundation of Georgia, Inc.
99 Hudson Street                 P.O. Box 77208
16th Floor                       1100 Spring St., N.W., Ste. 640
New York, NY 10013               Atlanta, GA 30357
      Case 1:19-cv-01135-AT Document 41-1 Filed 04/18/19 Page 44 of 44




Sophia Lin Lakin                      Bennett Davis Bryant
American Civil Liberties              Shelley Driskell Momo
Union Foundation-NY                   Dekalb County Law Department
18th Floor                            5th Floor
125 Broad Street                      1300 Commerce Drive
New York, NY 10004                    Decatur, GA 30030


Brian P. Tyson                        Kaye Burwell
Taylor English, LLP                   Cheryl Ringer
1600 Parkwood Circle                  David R. Lowman
Suite 200                             Fulton County Attorney’s Office
Atlanta, GA 30339                     141 Pryor Street, SW Suite 4038
                                      Atlanta, GA 30303


      This 18th day of April, 2019.

                           COBB COUNTY ATTORNEY’S OFFICE
                           Attorneys for Defendant

                           By: /s/Elizabeth Ahern Monyak
                              ELIZABETH AHERN MONYAK
                              Senior Associate County Attorney
                              State Bar No. 005745

100 Cherokee Street, Suite 350
Marietta, GA 30090
770-528-4000 (Phone)
770-528-4010 (Facsimile)
